Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-8 and 10 are allowed.
The following is an examiner' s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20120188964 A1 to Zhang; Wenhui et al.
US 20150312883 A1 to Han; Dong Seog et al.
US 10917835 B2 to Baek; Jongseob et al.

Zhang discloses a method for enabling multi-channel signaling in a communication network, including a multitude of communication nodes, wherein the communication among the communication nodes is performed by sending and receiving messages on communication channels including a control channel and at least one service channel, is characterized in that communication nodes embed information related to communication channel usage in messages sent on one of the communication channels, in particular the control channel, wherein the information indicates to others of the communication nodes 
Han discloses a method of data transmission of On-Board Unit for vehicle infotainment service and system using thereof. More particularly, the present disclosure relates to a method of data transmission of a vehicular communication device and a system thereof to receive service advertisement message from other vehicular communication device when failing to receive a service advertisement message that is broadcasted from a Road-Side Unit.  A service provider of the Road-Side Unit (hereinafter, referred to as “RSU”) and etc. periodically transmits Wave Service Advertisement (hereinafter, referred to as “WSA”) with network parameter such as WBSS recognizer, a service channel used by a WBSS, timing information for synchronization that is necessary to register for WBSS (Wave BSS) as a method to provide services through the IEEE 802.11p standard WAVE mode. Herein, the WSA message receiving vehicle communication device may receive related service using service channel information and etc. included in the WSA message thereof.  The V2I may provide the a vehicular infotainment service such as traffic information, safety support and download service and etc. to a vehicle based on the RSU and the V2V network. For this, in an embodiment of the present invention, the RSU may broadcast a Wave Service Advertisement (hereinafter, referred to as “WSA”) including a network parameter such as a WBSS recognizer, a service channel used by the WBSS, timing information for synchronization to proximate vehicular communication devices for WBSS registration.
Baek discloses a multi-channel operation method of a V2X communication device. The multi-channel operation method according to an embodiment of the present invention includes accessing a control channel (CCH) for a service advertisement information exchange, receiving the service advertisement information via the accessed control channel, accessing a service channel (SCH) for the transmission or reception of service data for service provision based on the service advertisement information, and receiving the service data via the service channel.  A V2X device may access at least one channel. In an embodiment, a single-radio device may monitor a CCH and exchange data via an SCH. For this purpose, a channel interval needs to be specified. FIG. 7 shows such a channel interval, that is, time slot allocation. Radio channel altering may be performed based on a synchronized interval in association with a common time base. The sync interval may include a plurality of time slots. Furthermore, the plurality of time slots may correspond to a CCH interval and an SCH interval. In such a case, the sync interval may include a CCH interval and an SCH interval. Traffic may be exchanged in a CCH during the CCH interval. A single-radio device participating in application-service may switch to an SCH during an SCH interval. Each of the CCH interval and the SCH interval may include a guard interval. Each interval may start with a guard interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the terms " the Association Request message" and “the Association Ack message.”  There is insufficient antecedent basis for these terms in the claim.
Claim 11 recites the limitation “the WBSS area."  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415